DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 9 and 19), machine (claims 10 – 18), which recite steps of 
receiving, from a health care provider, first patient identifying information for a new account and second patient identifying information for the new account;
transmitting a message to the patient based on the second patient identifying information, the message including a unique access code for the patient;
receiving, from a client application via a secure link, a user access code and user identifying information;
verifying that the user access code matches the unique access code and the user identifying information matches the first patient identifying information;
requesting, in response to the verifying, a new username and password via the client application; and
associating the new username and password with the new account, the online service, the first patient identifying information, and the second patient identifying information.
These steps of claims 1 – 19, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The Examiner understands the claimed invention in light of the Specification, From the Specification:
[0030] The present disclosure provides systems and methods for onboarding a user into an online service such as a digital therapeutic.
[0031] On boarding for a digital therapeutic may involve collection of patient information.
[0032] In an aspect, the present disclosure provides methods and systems for enrolling a user in an online service such as a digital therapeutic.
It should be emphasized that the instant invention is about applying existing technology to the abstract idea of enrollment.  The invention does achieve performance improvements but that is because of applying the technology.  There is no claimed or disclosed technological improvement.  There is no claimed or disclosed practical application.  The end result of the invention is the potential to perform.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 8 and 11 – 18, reciting particular aspects of how verifying may be performed but for recitation of generic computer components). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor or online service or amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, recitation of associating …  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8 and 11 – 18, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 - 19; receiving or transmitting, e.g., receiving or transmitting data over a network, verifying, requesting, and associating, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements:
Processor or computer – paragraph 53
Memory – paragraph 54
Network – paragraph 59
Software – paragraphs 52 - 54, “hardware, software, or a combination of hardware and software.”
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8 and 11 – 18, additional limitations which amount to electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 8 – 13, and 17 – 19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by McFarland et al., U.S. Pre-Grant Publication 2019/ 0109830.
As per claim 1,
McFarland teaches a method of registering a user with an online service, comprising:
receiving, from a health care provider, first patient identifying information for a new account and second patient identifying information for the new account (paragraph 34 patient data 12 may include patient identifying information (PII) that identifies the patient ( e.g., name, age, gender, email address, demographic, etc.)) );
transmitting a message to the patient based on the second patient identifying information, the message including a unique access code for the patient (paragraphs 30 and 34);
receiving, from a client application via a secure link, a user access code and user identifying information (paragraphs 37, 46 provides a valid access code);
verifying that the user access code matches the unique access code and the user identifying information matches the first patient identifying information (paragraph 49 , 51 authorization token where the token is the access code);
requesting, in response to the verifying, a new username and password via the client application (paragraph 51); and
associating the new username and password with the new account, the online service, the first patient identifying information, and the second patient identifying information (paragraph 51).
As per claim 2, McFarland teaches the method of claim 1 as described above.
McFarland further teaches the method wherein the first patient identifying information includes one or more of: a name, a sex, or a date of birth (paragraph 34).
As per claim 3, McFarland teaches the method of claim 1 as described above.
McFarland further teaches the method wherein the second patient identifying information includes one or more of: a mailing address, a phone number, or an email address (paragraph 34).
As per claim 4, McFarland teaches the method of claim 1 as described above.
McFarland further teaches the method comprising receiving, via the health care provider, an indication of consent from the patient, wherein transmitting the message is in response to the consent from the patient (paragraph 51 review and accept … consent).
As per claim 8, McFarland teaches the method of claim 1 as described above.
McFarland further teaches the method wherein receiving the patient information comprises:
receiving from a health care provider an account creation request for a patient, the request including the first patient identifying information for a new account (paragraph 55, add new patients); and
receiving, from a health care provider, an enrollment request for the online service, the enrollment request including the second patient identifying information for the new account (paragraph 34).
As per claim 9, McFarland teaches the method of claim 8 as described above.
McFarland further teaches the method wherein the enrollment request is an electronic prescription and the online service is a prescription-only digital therapeutic (Abstract).
As per claim 10, 
McFarland teaches an apparatus for providing an online service to registered users as described above in claim 1.
As per claim 11, McFarland teaches the apparatus of claim 10 as described above.
McFarland further teaches the apparatus described above in claim 2.
As per claim 12, McFarland teaches the apparatus of claim 10 as described above.
McFarland further teaches the apparatus described above in claim 3.
As per claim 13, McFarland teaches the apparatus of claim 10 as described above.
McFarland further teaches the apparatus described above in claim 4.
As per claim 17, McFarland teaches the apparatus of claim 10 as described above.
McFarland further teaches the apparatus described above in claim 8.
As per claim 18, McFarland teaches the apparatus of claim 17 as described above.
McFarland further teaches the apparatus described above in claim 9.
As per claim 19, 
McFarland teaches a  method of registering a user with an online service as described above in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al., U.S. Pre-Grant Publication 2019/ 0109830 in view of Bantilan et al., U.S. Pre-Grant Publication 2020/ 0185096.
As per claim 5, McFarland teaches the method of claim 4 as described above.
McFarland does not explicitly teach however, Bantilan further teaches the method wherein the indication of consent is one of a signed digital form, a digital copy of a signed form, or a recording of a telephone consent (paragraph 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into McFarland.  One of ordinary skill in the art before the effective filing date would have added these features with the motivation to register a user with platform (Bantilan, paragraph 99).
As per claim 14, McFarland teaches the apparatus of claim 13 as described above.
McFarland in view of Bantilan further teaches the apparatus described above in claim 5.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al., U.S. Pre-Grant Publication 2019/ 0109830 in view of Delgado, U.S. Pre-Grant Publication 2021/ 0111893.
As per claim 6, McFarland teaches the method of claim 1 as described above.
McFarland does not explicitly teach however, Delgado teaches the method wherein the unique access code is eight digits with no more than two repeating numbers (paragraphs 43 – 45 configuration rules – It should be noted that the particulars of the code are not used. The access code must exist but the features are not functional).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into McFarland.  One of ordinary skill in the art before the effective filing date would have added these features with the motivation to secure digital information infrastructure (Delgado, paragraph 17).
As per claim 7, McFarland teaches the method of claim 1 as described above.
McFarland does not explicitly teach however, Delgado further teaches the method comprising retiring the unique access code in response to confirming acceptance of the new username and password (paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into McFarland for the reasons as described above.
As per claim 15, McFarland teaches the apparatus of claim 10 as described above.
McFarland in view of Delgado further teaches the apparatus described above in claim 6.
As per claim 16, McFarland teaches the apparatus of claim 10 as described above.
McFarland in view of Delgado further teaches the apparatus described above in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar			Pub. No.: US 2016/0134583		A system and method for interactively sharing, synchronizing and controlling information among a plurality of users with different electronic contact types using network-based communication between a plurality of client applications on a plurality of mobile devices and a central controller computer, are described.
Arshad et al		Pub. No.: US 2017/0011195		A telemedicine system including a care coordination software platform allows for patient monitoring at home and connects patients to their medical teams via telemedicine using a HIP AA compliant video portal augmented by remote assisted physical examination, performance of diagnostic testing including labs and x-rays, and provision of appropriate treatment and prescriptions.
Drake			Pub. No.: US 2017 /0346851		A strong, unified and comprehensive new computer security and authentication solution is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626